                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION                           filed
UNITED STATES OF AMERICA                                                           MAY 2 7 2021
                                                                              Clerk, U.S. District Court
v.                                                          No. 4:21-CR- asternI)istrictofTexas

                                                            Judge
NANCY BURKS


                                      INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                         Count One

                                                     Violation: 18U.S.C. § 1343
                                                     (Wire Fraud)

A. Introduction


        At all times material to this Information:

         1. METCO Engineering Inc. was established in Dallas, Texas in 2004 by its

President and CEO Behrouz Bagheri ( CEO Bagheri ). METCO offices were located at

3333 Lee Parkway, Dallas, Texas in Dallas County. METCO primarily provided energy

and sustainability services to govermnent entities in and around the Dallas, Texas area.


        2. Nancy Burks was hired by METCO on November 9, 2015 as METCO s

Office Administrator and Human Resources Manager. Burks s duties included oversight

of the accounts receivable and accounts payable business functions. Burks’s


responsibilities included (i) depositing checks received by METCO into METCO bank

accounts, (ii) coordinating the payment of METCO-related business expenses which

Information - Burks
Page 1 of 6
included ordering METCO office supplies, and (iii) preparing METCO checks for CEO

Bagheri s required signature. Burks did not have the authority to sign METCO checks, to

use CEO Bagheri s electronic signature to sign checks, or to make entries into METCO s

accounting system.

        3. Burks was given access to METCO s AMX Platinum credit card

information at the start of her employment in November 2015. Burks was authorized to

use the AMX Platinum card to make online payments to vendors, subcontractors and

other service providers. Burks did not have authorization to use the METCO AMX

Platinum credit card for personal expenses.

        4. Burks was provided a corporate American Express ( AMX ) Blue credit

card in 2017. Burks was to use this company credit card for METCO related business,

such as travel and ordering offices supplies. Burks did not have authorization to use her

METCO AMX Blue credit card for personal expenses.

        5. Burks’s employment with METCO was terminated on March 8, 2019. At

the time of her termination, Burks’s annual salary was approximately $62,000.

        6. Burks maintained a bank account at Prosperity Bank, located in Eustace,

Texas, in the Eastern District of Texas.

        7. METCO maintained its checking account at Farmers and Merchants Bank,

which was headquartered and located in Berlin, Wisconsin. Checks deposited by Burks

into her Prosperity account caused an interstate wire transmission.




Information   Burks
Page 2 of 6
B. The Scheme

         8. From in or about January 2016 to on or about March 8, 2019, in the Eastern

District of Texas and elsewhere, defendant Nancy Burks devised and intended to devise a

scheme to defraud METCO, and to obtain money and property by means of materially

false and fraudulent pretenses, representations and promises.

C. Manner and Means


        9. The two main schemes Burks utilized to misappropriate METCO funds

were her unlawful practice of writing and forging unauthorized checks to herself and

using the METCO AMX Blue and Platinum company credit cards for her unauthorized

personal purchases.

         10. Burks falsified and/or altered original source documents in a variety of

methods, including: (i) forging the necessary signatures on METCO checks; (ii) creating

and/or altering vendor documents; and (iii) altering payment receipts from vendors to

help conceal her illegal activities.

         11. Burks orchestrated a series of unauthorized transactions including (i) the

unauthorized use of credit cards resulting in payments from METCO funds for her

personal benefit totaling at least $25,144.00; and (ii) the issuance of METCO checks

payable to Burks and deposited at Prosperity Bank totaling at least $243,828.00.

D. The Execution of the Scheme and Artifice

        12. On or about the date set forth below, in the Eastern District of Texas,

defendant Nancy Burks, for the purpose of executing the scheme described above, caused


Information - Burks
Page 3 of 6
to be transmitted by means of wire communication in interstate commerce the signals and


sounds described below by depositing the following forged METCO check into her

account at Prosperity Bank:




 COUNT                DATE             FORGED METCO CHECK NO.                  AMOUNT

      1           May 10, 2018                        6105                      $8600.00


All in violation of Section 1343 of Title 18 of the United States Code.




              NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

                  Pursuant to 18 U.S.C. § 981(a)(1)(C and 28 U.S.C. § 2461

          As the result of committing the offenses alleged in this Information, the defendant

shall forfeit to the United States:

          Any property, real or personal, which constitutes or is derived from proceeds

traceable to a violation of any offense constituting specified unlawful activity (as

defined in 18 U.S.C. § 1956(c)(7)), or a conspiracy to commit such offense, including,

but not limited to, the following:

          Cash Proceeds

          A money judgment in United States currency and all interest and proceeds

traceable thereto, in that such sum in aggregate is property constituting, or derived from,




Information - Burks
Page 4 of 6
proceeds obtained directly or indirectly, as the result of the offenses alleged in this

Information.

        Substitute Assets

         If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendants-


        (a) cannot be located upon the exercise of due diligence;

        (b) has been transferred or sold to, or deposited with a
               third person;

        (c) has been placed beyond the jurisdiction of the court;

        (d) has been substantially diminished in value; or

        (e) has been commingled with other property which
               cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of

any other property of the defendants up to the value of the above forfeitable property,

including but not limited to all property, both real and personal owned by the defendants.

        By virtue of the commission of the offenses alleged in this Information, any and

all interest the defendants have in the above-described property is vested in and forfeited

to the United States.

                                             Respectfully Submitted
                                             NICHOLAS J. GANJEI
                                             ACTING UNITED STATES ATTORNEY
                                             EASTERN DISTRICT OF TEXAS

                                             Date: _


Assistant United States Attorney
Information - Burks
Page 5 of 6
                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

UNITED STATES OF AMERICA
                                               §
v.                                             § No. 4:21-CR
                                               § Judge
NANCY BURKS                                    §

                                 NOTICE OF PENALTY

                                        Count One

Violation:            18U.S.C. § 1343
                      (Wire Fraud)

Penalty:              Imprisonment for not more than 20 years; a fine of not more than
                      $250,000, or twice the gross pecuniary gain or loss, and a term of
                      supervised release for not more than 5 years.


Special
Assessment:           $100.00




Information - Burks
Page 6 of 6
